DETAILED ACTION
Examiner acknowledges applicant's remarks and amendment dated 6/16/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 6/16/2021, with respect to office action dated 3/16/2021 have been fully considered and are persuasive.  The rejections of 3/16/2021 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven M. Greenberg (#44,725) on 8/24/2021.
	The application has been amended as follows:
1.	(Currently Amended)	A medical treatment instrument temperature information management device which manages temperature information on temperature of a medical treatment instrument, the medical treatment instrument temperature information management device, comprising:
	a wireless tag that is disposed at the medical treatment instrument and that includes a temperature sensor which detects a temperature of the medical treatment instrument or an ambient temperature thereof, 
	a storage part; and
	a reading unit that is configured to read data from the wireless tag[[,]]; and
	a wireless power feeder which supplies power to the wireless tag without contact thereto, 
	wherein the medical treatment instrument is a dental instrument,
	wherein the wireless power feeder is attached to a sterilizer or a container, and when the medical treatment instrument is placed at the sterilizer or the container, the wireless power feeder is provided within a range in which the wireless tag s power from the wireless power feeder, 

	wherein the wireless tag is configured to make the storage part store therein the temperature information, based on a value detected by the temperature sensor.

2.	(Currently Amended)	A medical treatment instrument temperature information management device which manages temperature information on temperature of a medical treatment instrument, the medical treatment instrument temperature information management device, comprising:
	a wireless tag that is disposed at the medical treatment instrument and that includes a temperature sensor which detects a temperature of the medical treatment instrument or an ambient temperature thereof, a transmission part which is configured to transmit the temperature information, based on a value detected by the temperature sensor;
	a storage part that is disposed outside the wireless tag[[,]]; and
	a wireless power feeder which supplies power to the wireless tag without contact thereto, 
	wherein the medical treatment instrument is a dental instrument,
	wherein the wireless power feeder is attached to a sterilizer or a container, and when the medical treatment instrument is placed at the sterilizer or the container, the wireless power feeder is provided within a range in which the wireless tag s power from the wireless power feeder, 

	wherein, when attached to the sterilizer, the wireless feeder includes a power transmission coil is disposed inside the sterilizer and a main body of the power feeder installed outside the sterilizer, and
	wherein the wireless tag is configured to transmit the temperature information and make the storage part store therein the transmitted temperature information, based on the value detected by the temperature sensor.

3.	(Currently Amended)	The medical treatment instrument temperature information management device according to claim 1,
responsive to the value detected by the temperature sensor reaching a prescribed temperature range.

6.	(Proposed Amended)	The medical treatment instrument temperature information management device according to claim 5,
	wherein the temperature information includes additional sterilization information indicating a sterilization date and time which is a date and time when a sterilization treatment has been performed to the medical treatment instrument.

9.	(Canceled)
10.	(Canceled)
11.	(Canceled)
19.	(Canceled)
20.	(Canceled)
21.	(Canceled)

Reason for Allowance
Claims 1-8, 12-18, and 22-23 are allowed.  Claims 9-11 and 19-21 are cancelled.
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a dental medical instrument with an wireless tag temperature sensor, a reading unit that is configured to read data from the wireless tag; and a wireless power feeder which supplies power to the wireless tag without contact thereto,	wherein the wireless power feeder is attached to a container selected from the group consisting of a sterilizer and a non-sterilizing container into which the medical treatment instrument is placed, and wherein the wireless power feeder is provided within a range in which the wireless tag receives power from a power transmission coil of the wireless 

The closest reasonable prior art reference is Addison et al. (2014/0266695) teaches a medical instrument with an wireless tag temperature sensor, a reading unit that is configured to read data from the wireless tag; and a wireless power feeder which supplies power to the wireless tag without contact thereto.  However, Addison does not teach a wireless power feeder which supplies power to the wireless tag without contact thereto, wherein the wireless power feeder is attached to a container selected from the group consisting of a sterilizer and a non-sterilizing container into which the medical treatment instrument is placed, and wherein the wireless power feeder is provided within a range in which the wireless tag receives power from a power transmission coil of the wireless power feeder,  wherein, the power transmission coil is disposed inside the sterilizer and a main body of the power feeder installed outside the sterilizer.

The secondary reference, Hafner et al. (2011/0208170), teaches a surgical instrument with ability to store temperature information into a memory.  However, Hafner does not teach a wireless power feeder which supplies power to the wireless tag without contact thereto,	wherein the wireless power feeder is attached to a container selected from the group consisting of a sterilizer and a non-sterilizing container into which the medical treatment instrument is placed, and wherein the wireless power feeder is provided within a range in which the wireless tag receives power from a power transmission coil of the wireless power feeder,  wherein, the power transmission coil is disposed inside the sterilizer and a main body of the power feeder installed outside the sterilizer.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a wireless power feeder which supplies power to the wireless tag without contact thereto, wherein the wireless power feeder is attached to a container selected from the group consisting of a sterilizer and a non-sterilizing container into which the medical 

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855